DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a system for video super resolution processing, comprising: a decoder to decode a compressed video stream into an uncompressed stream and extract motion vector information from the uncompressed stream: a video buffer to receive, when the motion vector information is not available, the uncompressed stream from the decoder; a motion vector-based reconstruction processor to perform, when the motion vector information is available, motion vector-based video reconstruction based on the motion vector information received from the decoder to generate motion vector-based reconstructed frames: a frame-based reconstruction processor to perform, when the motion vector information is not available, frame-based video reconstruction based on frames in the uncompressed stream received from the video buffer to generate frame- based reconstructed frames; and a video super resolution deep neural network processor to receive the motion vector-based reconstructed frames from the motion vector-based reconstruction processor and the frame-based reconstructed frames from the frame-based reconstruction  processor, and  process the motion vector-based reconstructed frames and the frame-based reconstructed frames to produce a video super resolution stream.
using a motion vector-based reconstruction processor to perform, when the motion vector information is available, motion vector-based video reconstruction based on the motion vector information received from the decoder, to generate motion vector-based reconstructed frames: using a frame-based reconstruction processor to perform, when the motion vector information is not available, frame-based video reconstruction based on frames in the uncompressed stream received from the video buffer to generate frame-based reconstructed frames; and using a video super resolution deep neural network processor to receive the motion vector-based reconstructed frames from the motion vector-based reconstruction processor and the frame-based reconstructed frames from the frame-based reconstruction processor, and process the motion vector-based reconstructed frames and the frame-based reconstructed frames to produce a video super resolution stream.

Claim15 recites a device for using decoder information in video super resolution processing, comprising: a decoder to decode a compressed video stream into an uncompressed stream and extract motion vector information from the uncompressed stream: a video buffer to receive, when the motion vector information is not available, the uncompressed stream from the decoder; a motion vector-based reconstruction processor to perform, when the motion vector information is available, motion vector-based video reconstruction based on the motion vector information received from the decoder, to generate motion vector-based reconstructed frames: a frame-based reconstruction processor to perform, when the motion vector information is not available, frame-based video reconstruction based on frames in the uncompressed stream received from the video buffer to generate frame-based reconstructed frames; and a video super resolution deep neural network processor to receive the motion vector-based reconstructed frames from the motion vector-based reconstruction processor and the frame-based reconstructed frames from the frame-based reconstruction  processor, and process the motion vector-based reconstructed frames and the frame-based reconstructed frames to produce a video super resolution stream.
The closest prior arts, Choi US 2021/0097646, either singularly or in combination fails to anticipate or render the under lined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484